DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2019, 11/19/2020, and 03/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0134006) in view of Cho et al. (2015/0198779, of record).

Regarding claim 1, Lin discloses a multilayer light-blocking film for optical equipment (Figure 2A, 100, composite light blocking sheet), comprising: a multilayer structure (100, composite light blocking sheet) comprising at least a first light-blocking layer (110, first surface layer) and a second light-blocking layer (120, second surface layer), and a difference between a 60-degree glossiness of the first light-blocking layer and a 60-degree glossiness of the second light-blocking layer is 0.1% or more and 9.9% or less (at least [0049]).
Lin fails to explicitly teach wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Lin and Cho are related because both teach a multilayer light-blocking film for optical equipment.
Cho discloses a multilayer light-blocking film for optical equipment (at least Figure 2), wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total (at least Figure 2; at least [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Cho and provide wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Doing so would allow for appropriate light blocking to reduce stray light and consequently prevent ghosting/flaring.



Regarding claim 3, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the first light-blocking layer and/or the second light-blocking layer have inclined end surfaces so that a film width increases from the second light-blocking layer toward the first light-blocking layer (Cho: Figure 3 depicts the inner peripheral surface of 144, outside layer, is inclined such that the film width of 144, outside layer, increases from 144, outside layer, towards 142, outside layer), and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the second light-blocking layer (Cho: Figure 2).

Regarding claim 4, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein a hollow portion is provided in the first black light-blocking layer and/or the second black light-blocking layer (Cho: Figures 1 and 2, hollow portion of 14a, spacer, that accommodates 12a, lens element), and the 

Regarding claim 5, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 2, wherein an inclination angle between the major surface of the first light-blocking layer or a major surface of the second light-blocking layer and the inclined end surface is 10 to 87° (Cho: Figure 2 clearly depicts the inclination angle of the inner peripheral surface of 144, outside layer, to be between 10 to 87 degrees).

Regarding claim 6, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the 60-degree glossiness of the first light-blocking layer is 0.01% or more and 5% or less (at least [0049] teaches GU1 from greater than 0% and less than 1.8%), and the difference between the 60-degree glossiness of the first light-blocking layer and the 60-degree glossiness of the second light-blocking layer is more than 5% and 9.9% or less (at least [0049]).
The modified Lin fails to teach the 60-degree glossiness of the second light-blocking layer is more than 10% and less than 15. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 60-degree glossiness of the second light-blocking layer to be more than 10% and less than 15, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for greater 

Regarding claim 7, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the 60-degree glossiness of the first light-blocking layer is 0.01% or more and 5% or less (at least [0049] teaches GU1 from greater than 0% and less than 1.8%), the 60-degree glossiness of the second light-blocking layer is 0.5% or more and less than 10% (at least [0049] teaches GU2 from greater than 2% and less than 9%), and the difference between the 60-degree glossiness of the first light-blocking layer and the 60-degree glossiness of the second light-blocking layer is 0.1% or more and 9.9% or less (at least [0049]).

Regarding claim 8, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein an optical density of the second light-blocking layer is 1.5 or more and 6.0 or less (Cho: [0021] teaches an optical density of 4.0).
The modified Lin fails to teach wherein an optical density of the first light-blocking layer is 1.5 or more and less than 2.5. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the optical density of the first light-blocking layer to be 1.5 or more and less than 2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for greater 

Regarding claim 9, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, comprising: a multilayer structure comprising at least a substrate film (130, substrate layer), the first light-blocking layer provided on one major surface side of the substrate film (Figure 2A), and the second light-blocking layer provided on the other major surface side of the substrate film (Figure 2A).

Regarding claim 10, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 9, wherein the substrate film has a total light transmittance of 80.0 to 99.9% ([0047] teaches 130, substrate layer, may be made of transparent polycarbonate, which is known in the art to have a light transmittance of greater than 80%).

Regarding claim 11, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 9, wherein the substrate film has a thickness of 0.5 .mu.m or more and 50 .mu.m or less ([0067], Table 1 teach d, thickness of 130, substrate layer, is 13 micrometers).

Regarding claim 12, Lin discloses a light-blocking ring for optical equipment, having a ring-shaped outer shape (Figure 2A, 100, composite light blocking sheet), and comprising a multilayer structure (100, composite light blocking sheet) comprising at 
Lin fails to explicitly teach wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Lin and Cho are related because both teach a multilayer light-blocking film for optical equipment.
Cho discloses a multilayer light-blocking film for optical equipment (at least Figure 2), wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total (at least Figure 2; at least [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Cho and provide wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Doing so would allow for appropriate light blocking to reduce stray light and consequently prevent ghosting/flaring.

Regarding claim 13, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, wherein the first light-blocking layer and/or the second light-blocking layer have inclined end surfaces so that a film width increases from the first light-blocking layer toward the second light-blocking layer (Cho: Figure 2 depicts the inner peripheral surface of 142, outside layer, is inclined such that the film width of 142, outside layer, increases from 142, outside layer, towards 144, outside layer), and the 

Regarding claim 14, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, wherein a hollow portion is provided in the first black light-blocking layer and/or the second black light-blocking layer (Cho: Figures 1 and 2, hollow portion of 14a, spacer, that accommodates 12a, lens element), and the first black light-blocking layer and/or the second black light-blocking layer each have an inclined end surface on an inner periphery of the hollow portion (Cho: Figure 2).

Regarding claim 15, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, comprising: a multilayer structure comprising at least a substrate film (130, substrate layer), the first light-blocking layer provided on one major surface side of the substrate film (Figure 2A), and the second light-blocking layer provided on the other major surface side of the substrate film (Figure 2A).

Regarding claim 16, the modified Lin discloses a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet), wherein at least one or more of the light-blocking plates comprise the multilayer light-blocking film for optical equipment according to claim 1 (Figure 3, [0055]).



Regarding claim 18, the modified Lin discloses a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet), wherein at least one or more of the light-blocking plates comprise the light-blocking ring for optical equipment according to claim 12 (Figure 3, [0055]).

Regarding claim 19, the modified Lin discloses a camera module (Figure 4, 2000, electronic device) comprising at least: a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet); and an image pickup device for picking up an image of an object through the lens unit (2100, image sensor), wherein at least one or more of the light-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872